Title: To James Madison from John Dawson, 9 December 1798
From: Dawson, John
To: Madison, James


Dear Sir
Philadelphia Decemr. 9th. 1798.
By the enclosd speech you will find that the tone of the president is much changed, and that we may still hope for peace—what has producd this, or how far he is sincere, we cannot yet determine—in a few days we shall be able to form a better judgement—we have nothing late from Europe, nor can we form an opinion of the temper of our body—they do not appear to be in Spirits. Yrs. with much Esteem
J Dawson
